Case 5:16-cv-10444-JEL-MKM ECF No. 890 filed 06/21/19   PageID.23767   Page 1 of 4




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


  In re Flint Water Cases.               Judith E. Levy
                                         United States District Judge
  ________________________________/

  This Order Relates To:

  ALL CASES

  ________________________________/

        ORDER REGARDING MATTERS DISCUSSED AT THE
             JUNE 19, 2019 STATUS CONFERENCE

        The Court held a status conference regarding its pending Flint

 water litigation on June 19, 2019. The Court now orders as follows:

   I.   Individual City Defendants’ Motion to Stay Proceedings

        For the reasons set forth on the record, the individual city

 defendants’ motion to stay proceedings (Case No. 16-10444, ECF No. 847)

 is DENIED. The Court will not issue a written decision.

  II.   Motion to Strike the Proposed Classes

        On June 12, 2019, defendant Veolia withdrew its motion to strike

 the proposed classes in Carthan v. Snyder. (Case No. 16-10444, ECF No.

 886.) Veolia has until August 2, 2019, to refile its motion. If Veolia does
Case 5:16-cv-10444-JEL-MKM ECF No. 890 filed 06/21/19   PageID.23768   Page 2 of 4




 refile, class plaintiffs have until September 2, 2019, to respond. Veolia

 may file a reply in accordance with Local Rule 7.1(e). All briefs must

 conform with Local Rule 7.1(d).

 III.   Guertin v. Michigan

        The mandate has issued in Guertin v. Michigan, Case No. 16-cv-

 12412, and the stay put in place while defendants appealed the issue of

 qualified immunity is lifted. Those defendants who remain in the case

 and who have not filed an answer must do so by August 2, 2019.

 Additionally, several defendants have indicated that they will petition

 the United States Supreme Court for further review of Guertin. As a

 result, Guertin is excepted from the Court’s order directing current

 individual non-class actions to utilize the master short-form complaint.

 (Case No. 16-cv-10444, EFC No. 347.) For similar reasons, while the cases

 is pending before the Supreme Court, the Court will not entertain a

 motion on behalf of the Guertin plaintiffs to amend their complaint.

 Guertin is subject to the Case Management Order for the purposes of

 discovery. (ECF No. 827.)

 IV.    Changes to Class Representatives in Carthan

        On June 11, 2019, Carthan plaintiffs EPCO Sales, LLC and

 Marilyn Bryson filed notices that they wish to terminate their status as
                                    2
Case 5:16-cv-10444-JEL-MKM ECF No. 890 filed 06/21/19      PageID.23769    Page 3 of 4




 class representatives. (Case No. 16-cv-10444, ECF No. 881–82.) Counsel

 for these plaintiffs is ORDERED to submit a stipulated order

 formalizing this request by June 26, 2019. Counsel for these plaintiffs

 shall copy individual liaison counsel, co-lead class counsel, and

 defendants.

  V.   Non-Party Documents Only Subpoenas

       Oral argument was heard on a proposed revision to the non-party

 documents only subpoena process. The Court has issued an updated

 process. (Case No. 16-cv-10444, ECF No. 888.)

 VI.   Discovery Disputes

       For the time being, discovery disputes will be resolved in

 accordance with the Court’s current practice guidelines, available on the

 United States District Court for the Eastern District of Michigan’s

 website. The Court will revisit this process as discovery progresses.

VII.   Scheduling of Next Status Conference

       The next status conference will be held on August 7, 2019 at

 2:00pm in Ann Arbor, Michigan.1 Parties are to file proposed agenda



       1 The agenda for the June 19, 2019 status conference stated that the next
 conference would be held on July 31, 2019. (Case No. 16-cv-10444, ECF No. 879.) Due
 to several conflicts, this has been changed.
                                         3
Case 5:16-cv-10444-JEL-MKM ECF No. 890 filed 06/21/19   PageID.23770   Page 4 of 4




 items in Case No. 16-cv-10444 by July 24, 2019. Individual liaison

 counsel should collect proposed agenda items from all counsel

 representing individual plaintiffs and submit those proposed items as a

 single filing. The Court will issue an agenda by July 31, 2019.

       IT IS SO ORDERED.

 Dated: June 21, 2019                      s/Judith E. Levy
      Ann Arbor, Michigan                  JUDITH E. LEVY
                                           United States District Judge




                                       4
